EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shawn Lee on 1/14/2021.

The application has been amended as follows: 
Claim 1, lines 4-5, replaced “the battery modules” with “of the plurality of battery modules”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record of Harris (US 2018/0097322) teaches a plurality of battery modules (Figure 2, 205) provided in a space; and connection busbars (105) respectively connected to terminals (210) of the battery modules (205); and an intermediate busbar (110) connected to the 
However, the closest prior art of record fails to teach or make obvious the combination of a plurality of battery modules provided in a space formed between an upper casing and a lower casing; and connection busbars respectively connected to terminals of the battery modules; an intermediate busbar connected to the connection busbars such that the connection busbars are electrically connected to each other;
in combination with providing wherein the upper casing includes: an opening provided above an area where the connection busbars and the intermediate busbar are connected to each other; and a service cover covering the opening, and the intermediate busbar is partially attached to a lower surface of the service cover.  This combination is neither present nor made obvious in the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITY V CHANDLER/							1/14/2021Primary Examiner, Art Unit 1725